                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


SANDY DAVIS,                       )
                                   )
     Plaintiff,                    )              Case No.
                                   )          5:17-cv-399-JMH
v.                                 )
                                   )         MEMORANDUM OPINION
                                   )              AND ORDER
NANCY A. BERRYHILL, ACTING         )
COMMISSIONER OF SOCIAL             )
SECURITY                           )
                                   )
     Defendant.

                                  ***

     Plaintiff Sandy Davis brings this matter under 42 U.S.C.

§ 405(g) seeking judicial review of an administrative decision of

the Acting Commissioner of Social Security.         The Court, having

reviewed the record and the cross motions for summary judgment

filed by the parties, will REVERSE and REMAND the Commissioner’s

decision so that the ALJ can review and provide specific reasons

for the weight assigned to the medical opinions of treating source

physician, Dr. Mohammad Shahzad.

               I.   Standard for Determining Disability

     Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12
months.”       42 U.S.C. § 423(d)(1)(A).      In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                       See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step     One   considers     whether   the   claimant      is   still    performing

substantial       gainful    activity;    Step     Two,    whether   any    of    the

claimant’s      impairments     are    “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform past relevant

work; and, if necessary, Step Five, whether significant numbers of

other jobs exist in the national economy which the claimant can

perform.       As to the last step, the burden of proof shifts from the

claimant to the Commissioner.            Id.; see also Preslar v. Sec’y of

Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                    II.     Procedural and Factual History

       Davis initially filed an application for Disability Insurance

Benefits (DIB)1 on May 19, 2014, alleging disability as of May 28,

2010.2     [TR 14, 575, 667-68, 679].            Davis alleged disability due




1 Because Davis applied for DIB and not Supplemental Security
Income, Davis was required to prove that she became disabled prior
to the date last insured. See 42 U.S.C. §§ 423(a)(1)(A), (c)(1);
Social Security Ruling (SSR) 83-10, 1983 WL 31251, at *8.      The
date last insured was December 31, 2015. [TR 14, 575].
2 Davis’s initial application for benefits had an alleged onset

date of January 1, 2012. [TR 667]. Additionally, Davis testified
at the administrative hearing that she had been disabled since
January 2012.   [TR 554].   Even so, the record also reflects a
disability onset date of May 28, 2010. [TR 14, 575, 679]. The
case does not appear to turn on the alleged onset of disability
                                         2
to   fibromyalgia,    arthritis,   bipolar   disorder,   mitral     valve

prolapse,    high    blood   pressure,   depression,     back     injury,

hypothyroidism, high cholesterol, and being overweight.         [TR 683].

Davis’s claim was denied initially and upon review. [TR 602-05,

611-17].

     Subsequently, Davis pursued her claims at an administrative

hearing in front of ALJ Gloria B. York.       [TR 547-74].      Davis was

represented by an attorney at the hearing.       Davis testified that

her pain and depression prevented her from working.             [TR 554].

Specifically, Davis testified that she had pain in her neck,

shoulders, arms, hands, legs, hips, and back due to arthritis.

[TR 555].   Davis testified that she took prescription medications

Meloxicam and Topamax for her arthritis.      [Id.].

     Additionally, Davis testified that she had surgery on her

neck in 2015 due to arthritis and spinal stenosis.              [TR 556].

Furthermore, Davis testified that the surgery resulted in some

improvement with shooting headaches but that she still suffered

from headaches and neck pain.      [Id.].    Davis testified that she

has headaches three to four times per week lasting for several

hours.   [TR 557].

     Davis also explained that she was being treated for sleep

apnea.   [TR 558].   Davis testified that she does not get much sleep



date. Thus, the Court will use the onset date that was used in
the ALJ’s written decision. [See TR 14].
                                   3
at night because of her sleep apnea.               [TR 558].      Davis explained

that she uses oxygen and a CPAP device when she sleeps to treat

her sleep apnea.       [Id.].

       Davis also had surgery on her left shoulder and testified

that the surgery had not helped but that the procedure was done

eight    weeks    before        the    administrative      hearing.           [Id.].

Additionally, Davis testified that she had surgery the day before

the administrative hearing on her left hand due to carpal tunnel

syndrome.     [Id.].    Davis explained that the carpal tunnel syndrome

resulted in numbness, pain, and tingling in her left arm and hand.

[TR 559].     Still, Davis said that it was too early to tell if the

surgery on her left hand had improved her symptoms resulting from

carpal tunnel syndrome.          [Id.].

       Furthermore, Davis testified that she had bipolar disorder

and depression.        [Id.].    Davis explained that she cries often and

does    not   enjoy    being    around    crowds    of   people    due   to   these

conditions.      [Id.].         Davis stated that she took prescription

medications Abilify and Celexa and that these medications “help[]

some” with these medical issues.              [TR 559-60].

       Additionally, Davis explained that she suffered from mitral

valve prolapse, which causes her heart to flutter when she walks

long distances.       [TR 560].       Davis stated that she takes Metoprolol

for this medical issue.          [TR 561].     Also, Davis testified that she



                                          4
suffered from a thyroid problem that results in fatigue.      [TR 560-

61].

       Next, the ALJ asked Davis about her home life and social

activities.     Davis testified that she lived with her husband and

three children.    [TR 561].   Additionally, Davis testified that she

did some routine chores and could cook for herself and her family.

[TR 562].    Davis explained that she did the grocery shopping with

the help of her husband or children.     [Id.].   Davis also explained

that she drove every day, watched television, and talked to her

mother daily.     [TR 563].    Even so, Davis stated that she did not

go to church because she felt uncomfortable but that she did attend

school events and meetings for her children.      [TR 564].

       Davis testified that she could lift approximately ten pounds,

could sit for around twenty minutes, but that she had to move often

to get comfortable and could not use her left arm much.       [TR 564-

65].    In addition to Davis, a vocational expert, Martha Goss,

testified at the administrative hearing.      [TR 567-72].

       On August 10, 2016, the ALJ issued an unfavorable decision.

[TR 11-27].      At step one of the sequential analysis, the ALJ

determined that Davis had not engaged in any substantial gainful

activity during the period from the alleged onset date of May 28,

2010, through the date last insured of December 31, 2015.          [TR

14].   At the second sequential step, the ALJ determined that Davis

suffered from the following severe impairments: chronic neck pain,

                                    5
chronic low back pain with degenerative disc disease, chronic left

shoulder     pain,    a   left     carpal       tunnel   syndrome,    hypertension,

obesity, hypothyroidism, a depressive disorder, and generalized

anxiety disorder.         [Id.].

        At step three, the ALJ determined that through the date last

insured, Davis did not have an impairment or combination of

impairments that met or equaled the severity of one of the listed

impairments.        [Id.].

        At   step    four,     the   ALJ        found    that   Davis’s    medically

determinable impairments could cause the alleged symptoms but that

Davis’s statements concerning the severity of the symptoms were

not supported by the evidence in the record.                      [TR 22].        As a

result, the ALJ found that Davis had the residual function capacity

to perform a limited range of light work.                  [TR 17].

        First, the ALJ considered Davis’s testimony about her health

issues, discussing Davis’s severe arthritis.                    [TR 18].    The ALJ

noted that Davis underwent fusion surgery on her cervical spine in

2015.    [Id.].     The ALJ also discussed Davis’s arthroscopic surgery

to her left shoulder that occurred approximately two months before

the   administrative         hearing.       [Id.].        Additionally,     the    ALJ

discussed Davis’s anxiety and depression, noting that she does not

enjoy crowds and that she takes prescription medications Abilify

and Celexa, which helped partially.                [Id.].



                                            6
     Second, the ALJ considered Davis’s functional capacity and

daily activities.      The ALJ noted that Davis could perform routine

household chores at a slow pace, that Davis shops while accompanied

by a family member, that she drives her children to and from school

daily, and that she interacts with friends and family members.

[Id.].     The ALJ noted, however, that Davis did not enjoy crowds

and estimated that she could only stand between ten to fifteen

minutes and walk 75 to 100 feet.              [TR 18-19].   The ALJ also

considered Davis’s inability to sit for more than ten to twenty

minutes.    [TR 19].   Additionally, the ALJ noted that Davis sleeps

poorly and drops things due to hand and arm symptoms.              [Id.].

Furthermore, the ALJ considered a third-party report from Ronnie

Davis, the claimant’s husband, stating that the claimant completed

chores slowly, had difficulty raising her arms, and could not stand

or walk for long periods of time.          [Id.].

     The ALJ also considered medical evidence from a variety of

sources. [TR 19-22]. For instance, the ALJ considered the results

of a consultative examination conducted by Dr. Barry Burchett, an

agency medical consultant.        [TR 19].          Additionally, the ALJ

considered evidence from Davis’s long-time primary care physician,

Dr. Mohammad Shahzad.      [TR 20].       The ALJ also considered medical

evidence provided by the Stanford Medical Park where Davis was

treated by nurse practitioners while also under the care of Dr.

Shahzad.    [Id.].   Furthermore, the ALJ considered medical evidence

                                      7
and records provided by orthopedic surgeons Drs. Robert Knetsche

and Janak Talwalker, a state agency medical consultant, Dr. Donna

Sadler, and a consultative psychologist, Dr. Jennifer Fishkoff,

among others.      [TR 18-21].

        At step five, the ALJ concluded that Davis could not perform

any past relevant work but that there were jobs that existed in

significant numbers in the economy that Davis could have performed

through the date last insured.             [TR 24-26].     In making this

finding, the ALJ considered the testimony of a vocational expert

and the dictionary of occupational titles (“DOT”).           [TR 25-26].

        The Appeals Council denied review of Davis’s claim on August

22, 2017. [TR 1-4]. Having exhausted her administrative remedies,

Davis pursued judicial review by filing this action on October 3,

2017.    [DE 1].    Pursuant to the Court’s Standing Scheduling Order

[DE 9], Davis moved for summary judgment on March 15, 2018, [DE

10] and the Commissioner moved for summary judgment on April 13,

2018 [DE 12].      As a result, this matter is ripe for review.

                           III. Standard of Review

        When reviewing the ALJ’s decision, this Court may not “try

the   case   de    novo,   resolve   conflicts   in   evidence,   or   decide

questions of credibility.”        Ulman v. Comm’r of Soc. Sec, 693 F.3d

709, 713 (6th Cir. 2012).        This Court determines only whether the

ALJ’s ruling is supported by substantial evidence and was made

pursuant to proper legal standards.          Cutlip v. Sec’y of Health &

                                       8
Human Servs., 25 F.3d 284, 286 (6th Cir. 1994).                    “Substantial

evidence” is defined as “more than a scintilla of evidence but

less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Id.   The Court is to affirm the decision, provided it is supported

by substantial evidence, even if this Court might have decided the

case differently.       See Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999).

        Even so, the existence of substantial evidence supporting the

Commissioner’s decision cannot excuse failure of an ALJ to follow

a mandatory regulation that “is intended to confer a procedural

protection” for the claimant.         Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 543, 546–47 (6th Cir. 2004).               “To hold otherwise ...

would    afford   the   Commissioner       the    ability   [to]   violate   the

regulation    with   impunity   and    render      the   protections   promised

therein illusory.”       Id. at 546; see also Cole v. Comm’r of Soc.

Sec., 661 F.3d 931, 937 (6th Cir. 2011) (“An ALJ’s failure to

follow agency rules and regulations ‘denotes a lack of substantial

evidence, even where the conclusion of the ALJ may be justified

based upon the record.’” (quoting Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 409 (6th Cir. 2009))).

                                IV. Analysis

        Davis raises three main issues in this action.             [See DE 10-1

at 2-3, 7, Page ID # 1230-31, 1235].             First, Davis argues that the

                                       9
ALJ erred at step three of the sequential analysis by failing to

fully consider whether Davis met or equaled the requirements for

listing 1.04A.      Second, Davis claims that the ALJ failed to

properly assign controlling weight to the medical opinions of

treating source physician, Dr. Mohammad Shahzad.                 Third, Davis

asserts     that   the   ALJ    excluded    relevant   impairments       when

considering Davis’s residual function capacity.

A. Consideration of Relevant Medical           Evidence     in    Determining
Whether Davis Met Listing 1.04A

     First, Davis argues that the ALJ erred at step three of the

sequential analysis by failing to fully consider listing 1.04A and

by failing to provide an adequate explanation for why Davis failed

to meet or equal the 1.04A listing standard.

     “The    plaintiff    has    the    ultimate   burden    to     establish

entitlement to benefits by proving the existence of a disability

. . . .”    Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680,

683 (6th Cir. 1992).     Thus, at step three Davis had the burden of

proving that her impairment or combination of impairments met or

equaled all the criteria for a listed impairment.                 Sullivan v.

Zebley, 493 U.S. 521, 530-31 (1990); see also Foster v. Halter,

279 F.3d 348, 354 (6th Cir. 2001).

     Listing 1.04A states:

     1.04 Disorders of the spine (e.g., herniated nucleus
     pulposus,   spinal   arachnoiditis,   spinal   stenosis,
     osteoarthritis,   degenerative   disc   disease,   facet
     arthritis, vertebral fracture), resulting in compromise

                                       10
       of a nerve root (including the cauda equina) or the
       spinal cord. With:

       A. Evidence of nerve root compression characterized by
       neuro-anatomic distribution of pain, limitation of
       motion of the spine, motor loss (atrophy with associated
       muscle weakness or muscle weakness) accompanied by
       sensory or reflex loss and, if there is involvement of
       the lower back, positive straight-leg raising test
       (sitting and supine)[.]

20 C.F.R. Pt. 404, Subpt. P., App. 1 § 1.04A.

       Here, the ALJ paraphrased the listing standard and then found

that   “none   of   the    medical   records   establishe[d]   findings   or

symptoms severe enough to qualify under listing 1.04 and the

claimant’s degenerative disc disease of the cervical and lumbar

spine does not meet or equal the requirements of listing 1.04 of

Appendix 1.”    [TR 15].

       But Davis claims that the ALJ erred in finding that Davis did

not meet or equal the requirements of listing 1.04A by failing to

consider certain medical evidence such as an MRI, left shoulder

surgery, carpal tunnel surgery, objective findings by Davis’s

physicians, and obesity.         Additionally, Davis asserts that the

ALJ’s explanation of the findings pertaining to listing 1.04A is

inadequate.

       Davis is correct that the ALJ explanation of her finding

pertaining to listing 1.04A during step three of the sequential

analysis is brief.        Still, this is not a case where the ALJ’s step

three analysis is completely devoid of explanation or where the


                                      11
ALJ simply skipped step three of the sequential analysis.                   See

Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 415 (6th Cir.

2011) (remanding case where ALJ completely failed to consider

whether claimant met standard 1.04).         In this case, as opposed to

Reynolds, the ALJ did consider whether Davis met the 1.04A listing

standard and gave a reason for her conclusion, stating that “none

of the medical records establishe[d] findings or symptoms severe

enough to qualify under listing 1.04 . . . .”               [TR 15].     Thus,

while    the   ALJ’s   explanation    is   cursory,    it   is    not   without

explanation.

        Additionally, the ALJ’s decision and analysis should be read

as a whole.     See Malone v. Comm’r of Soc. Sec., 507 F. App’x 470,

472 (6th Cir. 2012); Athey v. Comm’s of Soc. Sec., No. 13-cv-

12529, 2014 WL 4537317, at *3-4 (E.D. Mich. Sept. 11, 2014).                In

the next section of the decision, the ALJ considered medical

evidence at length, devoting over six pages to discussion of

medical evidence, testimony, and opinion evidence relating to

Davis’s medical impairments.         [See TR 18-24].

        In fact, reading the ALJ’s entire decision, the ALJ did

consider medical evidence relevant to listing 1.04.              For instance,

Davis asserts error because the ALJ failed to consider the results

of a cervical MRI.     But the ALJ considered the results of multiple

MRIs, including the cervical MRI that Davis claims the ALJ ignored.

In her decision, the ALJ noted that “Dr. Knetsche interpreted MRIs

                                      12
as showing degeneration, disc protrusion and moderate spinal cord

stenosis in the lumbar spine.”      [TR 19].    The cervical MRI that is

discussed by Dr. Knetsche and cited by the ALJ is the same MRI

that Davis claims that ALJ failed to consider.          [Compare TR 910-

11 (Dr. Knetsche’s discussion of a cervical MRI taken at Fort Logan

Hospital on June 23, 2014), with TR 1048-49 (Diagnostic results of

cervical MRI taken at Fort Logan Hospital on June 23, 2014 cited

in DE 10-1 at 8, Page ID # 1236)].

     Of course, Davis is correct that the cervical MRI conducted

on June 23, 2014, showed a mild effacement of spinal cord causing

moderate central stenosis.       [TR 910].    Even so, as the ALJ noted,

Davis had a cervical fusion surgery on April 2, 2015, to address

the cervical stenosis.     [TR 19; see TR 783-85, 793-98].         The ALJ

noted that Dr. Knetsche reported that “Ms. Davis [was] happy with

her surgical outcome” but still complained of some numbness and

tingling and that her pain subsequently returned.         [TR 19; see TR

867, 872, 878].

     Additionally,   the   ALJ    discussed    Dr.   Knetsche’s   clinical

findings, noting that Davis had “presented with pain along all

areas of the spine, in the extremities, and headaches.            [TR 19].

Still, the ALJ considered that Dr. Knetsche’s initial examination

found “full range of motion, normal gait, and full motor power.

[Id.]. Moreover, the ALJ noted that a straight-leg-raise test was

normal.   [Id.].

                                    13
     In addition to considering MRI test results and evaluations

made by Dr. Knetsche, the ALJ considered the diagnoses and findings

of Davis’s primary care physician, Dr. Mohammad Shahzad.           [TR 20].

The ALJ explained that Dr. Shahzad’s “[c]linical examinations

demonstrated good range of motion of the spine, normal reflexes,

normal gait, and good motor power.          [TR 20].

     Furthermore, the ALJ considered a consultative examination by

Dr. Barry Burchett that found Davis had “a normal gait,” “no

swelling, deformities or tenderness in the upper extremities or in

the hands,” “displayed good manipulative abilities” and “had no

spasm or tenderness in the cervical spine or the lumbar spine.”

[TR 19].    The ALJ noted that Dr. Burchett reported that Davis “had

[an] equivocal straight-leg-raise test (left side positive at 90

degrees [at the endpoint of motion] while supine, but negative in

the sitting position).”     [Id.].

     The ALJ also considered medical evidence from Davis’s visits

and procedures with Dr. Janak Talwalker, an orthopedic surgeon.

The ALJ considered Davis’s left shoulder pain and carpal tunnel

syndrome and the effect that these conditions may have had on the

numbness and tingling that Davis experienced.           [TR 20].

     Finally, at step three, the ALJ considered the effect of

Davis’s    obesity,   combined   with     Davis’s   other   impairments,   as

required by Social Security Ruling 02-1p.           [TR 16].   The ALJ need

not engage in a “particular mode of analysis,” but the ALJ must

                                     14
“consider    the   claimant’s    obesity,    in   combination   with    other

impairments, at all stages of the sequential evaluation.”               Nejat

v. Comm'r of Soc. Sec., 359 F. App’x 574, 577 (6th Cir. 2009)

(citing Bledsoe v. Barnhart, 165 F. App’x 408, 411–12 (6th Cir.

2006)); see also Soc. Sec. Rul. 02-1p, 2000 WL 628049.

      Here, the ALJ stated the appropriate standard for considering

Davis’s obesity, explained that Davis was obese based on her body

mass index, and then after “considering the entire record and all

relevant factors . . . determined that the severe impairment of

obesity, combined with another impairment or impairments, is not

of   such   magnitude   that    it   would   ‘medically   equal’   a   listed

impairment.”       [TR 16].     Additionally, the ALJ stated that she

considered obesity in analyzing Davis’s residual function capacity

at step four.      [Id.].

      In sum, Davis’s argument that the ALJ erred by failing to

consider relevant medical tests and evidence in finding that Davis

did not meet or equal listing 1.04A is not supported by review of

the ALJ’s entire decision. In finding that Davis was not disabled,

the ALJ was not required to discuss every piece of medical evidence

contained in the record so long as the ALJ considered the evidence

as a whole and reached a reasonable conclusion.             See Boseley v.

Comm’r of Soc. Sec., 397 F. App’x 195, 199 (6th Cir. 2010).            Still,

the ALJ did explicitly mention and consider the results of Davis’s

cervical MRI, the findings of multiple medical professionals, the

                                      15
effect of Davis’s obesity on other conditions, the impact of

Davis’s left shoulder and carpal tunnel syndrome, and the results

of surgical procedures in making her decision.

       Here, the ALJ did provide a reasonable explanation for finding

that    Davis   did   not   meet   the   1.04A   listing   requirement.

Additionally, the ALJ engaged in an in-depth analysis of the

relevant medical evidence.      As a result, no legal error occurred

and the ALJ’s decision pertaining to listing 1.04A is supported by

substantial evidence.

B. ALJ’s Assignment of Weight to the Medical Opinion Evidence of
Dr.  Shahzad

       Second, Davis claims that the ALJ erred by failing to give

controlling weight to the opinion of treating source physician,

Dr. Shahzad.    [DE 10-1 at 10-12, Page ID # 1238-40].

       As an initial matter, and as the parties both acknowledge,

the treating source rule has been recently modified and the

controlling weight standard has been rescinded.       See 82 Fed. Reg.

5844, 5845 (Jan. 18, 2017). Even so, this rule change only applies

to more recent cases.       See 82 Fed. Reg. 15,263 (Mar. 27, 2017).

As a result, the treating source controlling weight standard and

Soc. Sec. Rul. 96-2p apply to this decision.

        In general, medical opinions from a treating source are given

more weight than opinions from a non-treating source “since these

sources are likely to be the medical professionals most able to


                                   16
provide   a    detailed,   longitudinal   picture   of   [the   claimant’s]

medical       impairment(s)[.]”    20     C.F.R.    §§    404.1527(c)(2),

416.927(c)(2).     A treating source is defined as a:

     medical source who provides [the claimant], or has
     provided [the claimant], with medical treatment or
     evaluation and who has, or has had, an ongoing treatment
     relationship with [the claimant] ... [of] a frequency
     consistent with accepted medical practice for the type
     of treatment and/or evaluation required for [the]
     medical condition(s).

20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2).

     Here, Dr. Shahzad is clearly a treating source.            Dr. Shahzad

was Davis’s primary care physician for at least ten years and

examined Davis on multiple occasions during the period when Davis

claims that she was disabled.3      [See TR 488-94, 986-1055].

     Medical opinions are “judgments about the nature and severity

of [the claimant’s] impairment(s), including . . . symptoms,

diagnosis and prognosis, what [the claimant] can still do despite

impairment(s), and [his or her] physical or mental restrictions.”

20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1).




3 It appears that Davis was also treated by an Advanced Practice
Registered Nurse (APRN), Jessica A. Shewmaker, while under the
care of Dr. Shahzad. [See DE 1022]. In fact, it appears that
Shewmaker worked as an APRN at Ephraim Family & Internal Medicine,
in the same office and medical practice as Dr. Shahzad. The Court
does not distinguish between the treatment records of Dr. Shahzad
and Ms. Shewmaker because Shewmaker appears to have been treating
Davis under the direct supervision of Dr. Shahzad. Additionally,
it appears that Shewmaker’s findings are consistent with those of
Dr. Shahzad.
                                    17
     Of course, Dr. Shahzad’s opinions that Davis was disabled or

that Davis could not work are not medical opinions that are

entitled to controlling weight. Decisions about whether a claimant

is disabled or is unable to work are reserved to the Commissioner

by law.   20 C.F.R. § 404.1527(d); see also, e.g., Turner v. Comm’r

of Soc. Sec., 381 F. App’x 488, 492-93 (6th Cir. 2010); White v.

Comm’r of Soc. Sec., 572 F.3d 272, 286 (6th Cir. 2009); Buxton v.

Halter, 246 F.3d 762, 773 (6th Cir. 2001).

      Still,     a    treating   source’s    medical   opinion    is   given

controlling    weight     when   it   is   “well-supported   by   medically

acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the] case

record[.]”    20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

     Additionally, the ALJ is required to “give good reasons in

[the] notice of determination or decision for the weight [given to

the claimant’s] treating source’s medical opinion.”          20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2); see Soc. Sec. Rul. 96-2p, 1996 WL

374188, at *5.       When an ALJ denies benefits, the decision:

     must contain specific reasons for the weight given to
     [a] treating source’s medical opinion, supported by
     evidence in the case record, and must be sufficiently
     specific to make clear to any subsequent reviewers the
     weight the adjudicator gave to the treating source’s
     medical opinion and the reasons for that weight.

Soc. Sec. Rul. 96-2p, 1996 WL 374188, at *5.




                                      18
     Here, the ALJ stated that she assigned little weight to the

medical opinions of Dr. Shahzad, but the decision lacks specific

reasons why Dr. Shahzad’s opinions were entitled to little weight.

     Initially, the ALJ did provide a reason for assigning little

weight to Dr. Shahzad’s medical opinions pertaining to Davis’s

physical limitations. Pertaining to physical issues, the ALJ said:

     The Administrative Law Judge gives little weight to Dr.
     Shahzad’s functional capacity statement, as his extreme
     limitations are not consistent with the objective
     clinical findings. Indeed, the clinic note that
     corresponds to his completion of the form lists full
     range of motion in the spine and in the extremities,
     with normal gait and good neurologic function.

     While close, this explanation fails to provide the requisite

level of specificity to inform Davis why she is not disabled and

allow the Court to adequately review the ALJ’s decision.       See

Wilson, 378 F.3d at 544.     Davis reported chronic pain, spinal

issues, left shoulder pain, numbness, tingling, loss of grip in

both hands, and carpal tunnel syndrome.    It is unclear, without

more explanation, that a single inconsistency in the clinical notes

justified assigning little weight to Dr. Shahzad’s entire opinion

regarding physical limitations.

     For instance, Dr. Shahzad’s clinical notes that suggest Davis

had full range of motion in the spine and normal gait may provide

a sufficient reason to disregard Dr. Shahzad’s opinion relating to

Davis’s cervical spine issue.   Still, the explanation does little

to negate Dr. Shahzad’s opinions relating to Davis’s chronic neck

                                  19
and joint pain. For example, it seems plausible that someone could

move a joint through its full range of motion and still experience

severe, disabling joint pain. Of course, that may not be the case.

Still, the ALJ is required to provide specific, comprehensive

reasons for refusing to assign controlling weight to the medical

opinions of a treating source.        Here, more explanation is needed.

The ALJ’s written decision fails to adequately explain, with the

requisite    specificity,    why     Dr.   Shahzad’s    opinions   regarding

physical limitations are not entitled to controlling weight.              [TR

23].

       Additionally, when assigning weight to Dr. Shahzad’s findings

on mental health, the ALJ said only:

       The Administrative Law Judge gives little weight to Dr.
       Shahzad’s statement that mental issues complicate the
       physical symptoms, as the mental health findings in his
       own notes are quite minimal.

[TR 24].     Additionally, the ALJ noted that Dr. Shahzad diagnosed

depression    and   “indicated     that    mental   issues   compounded   the

physical problems,” but the ALJ assigned little weight to Dr.

Shahzad’s diagnoses because “[Dr. Shahzad’s] clinical findings on

mental issues were simply, ‘alert, calm & cooperative.’”            [TR 22].

       But this explanation also fails to provide specific reasons

for the ALJ’s assignment of little weight to the opinions of Dr.

Shahzad    relating   to   Davis’s   mental    health   limitations.      For

instance, on the residual functional capacity questionnaire, Dr.


                                      20
Shahzad opined that Davis suffers from depression and bipolar

disorder.      [TR 988].   Additionally, Dr. Shahzad stated that

“emotional factors contribute to the severity” of Davis’s symptoms

and functional limitations and that Davis had a marked limitation

in the ability to deal with normal stresses in the workplace

environment.    [Id.].

     Dr. Shahzad’s medical opinions pertaining to Davis’s mental

health issues are also consistent with treatment records and other

evidence in the record.     Medical records document a history of

anxiety, stress, depression, and tearfulness.      [TR 1002, 1004,

1022].   As the ALJ correctly pointed out, Dr. Shahzad’s objective

findings on March 25, 2015, state that Davis was “[a]lert, [c]alm

& cooperative,” but the ALJ fails to explain how Davis’s demeanor

during one examination warrants giving less weight to the mental

health opinions of Dr. Shahzad.     [See 1002].

     Additionally, at the administrative hearing, Davis testified

that she “was doing a lot of crying at work” and that she got very

uncomfortable going to church because she “just feel[s] like

someone is watching [her].”        [TR 563].   Davis’s testimony is

consistent with Dr. Shahzad’s medical notes, which indicate that

Davis suffers from depression, anxiety, bipolar disorder, and

tearfulness.    [TR 1005, 1022].

     Alternatively, the Commissioner argues that the ALJ provided

good reasons for the weight given to Dr. Shahzad’s opinions and

                                   21
that, in any event, the medical opinions of Dr. Shahzad are not

well supported by other medical diagnoses in the record.             [See DE

12 at 10, Page ID # 1256].      Specifically, the Commissioner asserts

that the opinions of Dr. Shahzad are inconsistent with the opinions

of Dr. Knetsche and consultative examiner Dr. Burchett.                  [Id.].

But while the ALJ assigned substantial weight to the opinion of

Dr. Burchett, the ALJ does not explicitly cite the medical findings

of Dr. Burchett or Dr. Knetsche as a reason for assigning less

weight to the opinions of Dr. Shahzad.         The Commissioner asks the

Court to assume that the ALJ relied on other medical opinion

evidence in assigning little weight to Dr. Shahzad’s opinion.

Still,   it   is   the   responsibility   of   the   ALJ,   not   this   Court

reviewing a cold record, to explain why the ALJ assigned certain

weight to a treating source’s medical opinions.

     Furthermore, the objective findings and medical opinions of

Dr. Knetsche and Dr. Burchett do not help explain why the ALJ

assigned little weight to Dr. Shahzad’s opinions on Davis’s mental

health limitations.       Dr. Knetsche primarily treated Davis for one

medical issue and performed surgery on Davis’s cervical spine.

Dr. Knetsche did not treat Davis for mental health problems.

Additionally, while Dr. Burchett reviewed the record and completed

a consultative examination, he did not have a doctor-patient

relationship with Davis and was not as able as Dr. Shahzad to



                                    22
provide   a   longitudinal    picture     of   Davis’s   health    issues   and

functional limitations.

     Of   course,   failure     to   provide     good    reasons    does    not

automatically justify remand. Remand is not necessary when failure

to provide goods reasons is a “harmless de minimis procedural

violation.”     Blakley, 581 F.3d at 409.           The Sixth Circuit has

identified three situations in which such a de minimis procedural

violation may occur: (1) where “a treating source’s opinion is so

patently deficient that the Commissioner could not possibly credit

it,” (2) where “the Commissioner adopts the opinion of the treating

source or makes findings consistent with the opinion,” and (3)

“where the Commissioner has met the goal of ... the procedural

safeguard of reasons.”       Wilson, 378 F.3d at 547.

     But here, the ALJ’s failure to provide good reasons does not

amount to harmless error.        Without more explanation it is not

possible for the Court to meaningfully review the ALJ’s decision

pertaining to the weight that should be given to Dr. Shahzad’s

medical opinions.    Additionally, Dr. Shahzad’s opinion is not so

patently discredited by other evidence in the record that the

Commissioner could not possibly assign weight to the opinion; in

fact, the ALJ did assign some weight to the medical opinions of

Dr. Shahzad.

     Moreover, in deciding to give little weight to the medical

opinions of Dr. Shahzad, the ALJ failed to fully consider the

                                     23
Wilson factors.   When a treating source’s medical opinions are not

given controlling weight, the ALJ:

       must apply certain factors—namely, the length of the
       treatment relationship and the frequency of examination,
       the nature and extent of the treatment relationship,
       supportability of the opinion, consistency of the
       opinion with the record as a whole, and the
       specialization of the treating source—in determining
       what weight to give the opinion.

Wilson, 378 F.3d at 544; see also Blakley, 581 F.3d at 408.

       Here, the ALJ failed to consider, or at least failed to

acknowledge,   that   Dr.   Shahzad    had   been   Davis’s   primary   care

physician for over ten years.          The ALJ failed to consider the

nature and extent of the treatment relationship between Davis and

Dr. Shahzad.   The ALJ failed to account for the specialization, or

lack thereof, of Dr. Shahzad in making her assessment on the proper

weight to assign to his opinions. Finally, the ALJ failed to point

to specific evidence in the record that could negate or justify

assignment of little weight to the medical opinions of Dr. Shahzad.

The ALJ’s failure to consider the Wilson factors justified remand.

378 F.3d at 544-45.

       Ultimately, the ALJ failed to provide specific reasons for

assigning little weight to the medical opinions of Dr. Shahzad,

which constitutes reversible error and justifies remand.           Hensley

v. Astrue, 573 F.3d 263, 267 (6th Cir. 2009); Wilson, 378 F.3d at

545.    “It is an elemental principle of administrative law that

agencies are bound to follow their own regulations.”           Wilson, 378

                                      24
F.3d at 545 (citing Sameena, Inc. v. United States Air Force, 147

F.3d 1148, 1153 (9th Cir. 1998)).              The ALJ must provide specific

reasons that support the assignment of little weight to Dr.

Shahzad’s    opinions,    such     as    citation      to   other   contradictory

medical evidence in the record, consideration of the treatment

relationship, and a more elaborate discussion of Dr. Shahzad’s

medical opinions.

C. Residual Function Capacity

       Third, Davis asserts that the ALJ erred by failing to consider

her sleep apnea and chronic headaches when making an assessment

concerning residual function capacity.

       The ALJ considers residual function capacity between steps

three and four of the sequential analysis to determine “the most

[a claimant] can still do despite [her] impairments.”                    20 C.F.R.

§§ 404.1520(a)(4), 404.1545(a)(1), (5).                The ALJ is required to

assess residual function capacity “based on all of the relevant

medical and other evidence.”        20 C.F.R. § 404.1545(a)(3).             The ALJ

is required to consider all medically determinable impairments,

both   severe   and   non-severe,       in    determining     residual     function

capacity.    20 C.F.R.§ 404.1545(a)(2).

       The Commissioner is correct that sleep apnea and chronic

headaches    are   not    listed    as       medical   conditions     on   Davis’s

Disability Report.       [See TR 683].         Still, Davis did discuss sleep



                                         25
apnea and chronic headaches during her testimony before the ALJ.

[TR 556-58].

       Here, the ALJ adequately considered Davis’s sleep apnea and

chronic    headaches      in    determining      residual   function      capacity.

Davis’s contention that the ALJ erred by ignoring two impairments

is contradicted by review of the ALJ’s written decision.

       First, the ALJ discussed a sleep study that was conducted on

May 16, 2015, that “revealed severe obstructive sleep apnea.”                  [TR

20].     Additionally, the ALJ noted that Davis’s use of an AutoPAP

device    had   resulted       in   “significant    improvement     of    [Davis’s]

daytime sleepiness and quality of sleep at night.”                  [Id.].

       Second, when considering residual function capacity, the ALJ

explained that Davis’s cervical spine surgery “helped marginally

with headaches, though headaches still occur about three to four

times per week. Headaches typically force the claimant to retreat

to a recliner.”

       Thus, the ALJ engaged in a comprehensive analysis of objective

medical evidence, testimony, social functioning, consideration of

Davis’s    home   life,    and      other    factors   in   determining     Davis’s

residual function capacity. [See TR 17-24]. Of course, additional

analysis of residual function capacity may be required on remand.

Still, upon review of the record currently before the Court, the

ALJ    adequately   considered         Davis’s     sleep    apnea   and    chronic

headaches when considering Davis’s residual function capacity.

                                            26
                               V. Conclusion

     Having   found    that   the    ALJ   failed     to   adequately    provide

specific   reasons    for   assigning      little   weight    to   the   medical

opinions of treating source physician, Dr. Mohammad Shahzad, the

Acting Commissioner’s final decision is REVERSED and this action

is REMANDED for administrative proceedings consistent with this

opinion.   On remand, the ALJ shall consider the appropriate weight

to assign to medical opinions provided by Dr. Shahzad and shall

provide specific reasons for the weight assigned to the treating

source opinions.

     Accordingly, it is hereby ORDERED as follows:

     (1)   The decision of the Commissioner is REVERESED, with this

action REMANDED;

     (2)   Plaintiff’s      Motion   for    Summary    Judgment    [DE   10]   is

GRANTED IN PART AND DENIED IN PART;

     (3)   Defendant’s      Motion   for    Summary    Judgment    [DE   12]   is

GRANTED IN PART AND DENIED IN PART; and

     (4)   Judgment reversing and remanding this matter will be

entered contemporaneously herewith.

     This the 1st day of November, 2018.




                                      27
